Citation Nr: 1709102	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  10-13 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a rating in excess of 10 percent for left wrist carpal tunnel syndrome (CTS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel






INTRODUCTION

The Veteran served on active duty from November 1989 to January 2001.

This appeal to the Board of Veterans' Appeals (Board) is from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In November 2013, the Board remanded the Veteran's claims for further development.  Then, the Board's May 2016 decision denied the Veteran's claims for increased ratings for:  (1) a rating higher than 20 percent for a low back disability; and (2) a rating higher than 10 percent for left wrist CTS.  On appeal of that Board decision to the United States Court of Appeals for Veterans Claims (CAVC/Court), the Veteran expressly abandoned her appeal on the low back issue, so that issue is no longer before the Board.  However, in the November 2016 Joint Motion for Partial Remand before the CAVC, the VA and Appellant ("the Parties") agreed to vacate that part of the May 2016 Board decision that denied entitlement to a rating higher than 10 percent for left wrist CTS; and remanded this sole issue back to the Board for further proceedings consistent with the Joint Motion for Partial Remand, as discussed below.  


FINDING OF FACT

Even acknowledging the wholly sensory nature of the Veteran's left wrist CTS, her left wrist CTS nonetheless manifests pain, weakness, difficulty typing and other occupational impairment that is appropriately characterized by moderate, rather than mild, incomplete paralysis of the median nerve; severe incomplete paralysis of the median nerve has not been shown.





CONCLUSION OF LAW

The criteria are met for a higher rating of 20 percent, but no greater, for the Veteran's left wrist carpal tunnel syndrome.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.20, 4.27, 4.124a, Diagnostic Codes (DCs) 5215, 8515 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, VA's duty to notify has been satisfied.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Increased Rating for Left Wrist CTS

To emphasize, for diseases of the peripheral nerves, "[w]hen the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree."  38 C.F.R. § 4.124a.  In this case, the Board's May 2016 decision determined the Veteran's left CTS disability manifestations are wholly sensory, and there is no dispute by the Parties as to this fact.  However, per the November 2016 Joint Motion for Partial Remand, the Parties agreed the Board erred in finding that the Veteran was prohibited from receiving a 20 percent rating due to her CTS symptoms being wholly sensory.  In essence, the Parties agreed that the Board must determine whether the wholly sensory involvement of the Veteran's left wrist CTS nonetheless amounts to a disability level characteristic of moderate incomplete paralysis of the median nerve under § 4.124a, and thus warrants a higher 20 percent rating.  

In this regard, the Joint Motion for Partial Remand found, "the Board's entire analysis (in the Board's May 2016 decision) for why the Veteran's incomplete paralysis is not moderate is that she has normal reflexes and sensation in her upper extremity, i.e., the involvement is wholly sensory.  It therefore appears that the Board found the Veteran's incomplete paralysis to be mild based solely on the fact that her involvement was wholly sensory."  Consequently, the Parties agreed that the Board must consider whether the Veteran had moderate incomplete paralysis.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The Court has explained that, in determining the present level of disability, it may be necessary to "stage" the rating if the factual findings show distinct time periods where the service-connected disability has exhibited symptoms that would warrant different ratings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from one year before the claim was filed until VA makes a final decision on the claim.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  So, here, the temporal focus is from May 2007 to the present.  

The Veteran's left wrist CTS is rated under the criteria of 38 C.F.R. § 4.124a, under DCs 5215-8515, an analogous code for paralysis of the median nerves.  

As an initial matter, the Veteran was assigned the maximum rating available under DC 5215.  Under DC 5215, a maximum rating of 10 percent assigned for limitation of motion of the major dominant or minor nondominant extremity, for dorsiflexion limited to 10 degrees or palmar flexion limited in line with forearm.  38 C.F.R. § 4.71a.

CTS is rated under the criteria of 38 C.F.R. § 4.124a, DC 8515, paralysis of the median nerve.  Here, the Veteran is right-handed, so the criteria for a minor extremity apply for rating her left-wrist CTS.  Under Diagnostic Code 8515 as pertains to the minor extremity, a rating of 10 percent is assigned for mild incomplete paralysis of the median nerve. A rating of 20 percent is assigned for moderate incomplete paralysis.  A rating of 40 percent is assigned for severe incomplete paralysis.  A rating of 60 percent is assigned for complete paralysis of the median nerve the hand is inclined to the ulnar side, the index and middle fingers are more extended than normally, there is considerable atrophy of the muscles of the thenar eminence, the thumb is in the plane of the hand ape hand, pronation is incomplete and defective, there is absence of flexion of the index finger and feeble flexion of the middle finger, cannot make a fist, index, and middle fingers remain extended, cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to the palm, flexion of wrist weakened, pain with trophic disturbances.  38 C.F.R. § 4.124a.  

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  

For diseases of the peripheral nerves, "[w]hen the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree."  38 C.F.R. § 4.124a.  The Board notes that words such as mild, moderate, and severe are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.

In August 2008, the Veteran was afforded a VA examination for her left wrist CTS.  She reported tingling and numbness. On examination, she had dorsiflexion to 55 degrees, palmar flexion to 80 degrees with pain, radial deviation to 15 degrees, and ulnar deviation to 46 degrees.  She had slightly reduced left hand strength.  The examiner noted she was unable to life more than 5 pounds, experienced pain when cooking, and wore shoes without laces because she was unable to tie them properly.  

In June 2009, the Veteran was afforded another VA examination. She reported tingling, numbness, weakness, and pain. On examination, she had normal dorsiflexion to 70 degrees, normal palmar flexion to 80 degrees, normal radial deviation to 20 degrees, and normal ulnar deviation to 45 degrees, all with pain.  After repetitive use testing, her left wrist had additional functional limitations from pain, although her left wrist was not additionally limited by fatigue, weakness, lack of endurance, or in coordination. She had difficulty trying shoelaces, but could fasten buttons, pick up a piece of paper, and tear a piece of paper without difficulty.  Her motor function, sensory function, and reflexes were normal.  She had a positive Tinel's sign.  The examiner indicated that the Veteran's left wrist CTS resulted in difficulty typing.  

In March 2014, the Veteran was afforded a VA examination.  She reported tingling, parasthesias, and pain.  The examiner indicated that she had mild intermittent pain, parasthesias, and numbness of the left upper extremity.  She had normal 5/5 strength in her left upper extremity but for 4/5 strength left pinch strength.  She had no muscle atrophy.  She had normal reflexes and sensation in the left upper extremity.  She had a positive Tinel's sign.  The examiner marked that she had mild incomplete paralysis of the left median nerve.  The examiner indicated that the Veteran regularly used a wrist brace while at work.  The examiner commented that the Veteran's left wrist CTS affected her ability to work as her work involved nearly constant computer keyboard use, which increased her pain and required her to take 15 minute breaks during the day to relieve the pain.

Considering the overall evidence of record, the Board observes the objective indications of functional limitations and occupational impairments noted by the January 2009 and March 2014 VA examiners, and finds that the Veteran is entitled to a higher evaluation of 20 percent for left wrist CTS, because it is of moderate severity, even acknowledging its wholly sensory involvement.  See 38 C.F.R. § 4.124a, DC 8515. The March 2014 VA examiners opined that there was mild incomplete paralysis of the median nerve, which would be consistent with a 10 percent rating.  See id.  Nonetheless, the overall disability picture (as described above) is consistent with moderate incomplete paralysis.  

Significantly, in deciding whether the Veteran had moderate incomplete paralysis, the Board has been instructed by the Court, per the terms of the November 2016 Joint Motion for Partial Remand, to "analyze the symptoms of her CTS as a whole", including specifically considering the following:  (1) the June 2009 VA examination report's notation of the Veteran's complaints of weakness in her fingers, pain in her wrist, and pain when lifting objects, opening things, typing, driving, and during her daily activities; (2) the March 2014 VA examination report's notation of the Veteran's complaints that her pain is aggravated when using a computer keyboard and she sometimes needs to take fifteen minute breaks at work due to wrist and hand pain; and (3) the March 2014 VA examiner's conclusion that her condition impacts her ability to work.  The Board has considered these symptoms anew and, resolving any doubt in favor of the Veteran, finds that the overall disability picture from the Veteran's left wrist CTS is consistent with a higher 20 percent evaluation for moderate incomplete paralysis, of the median nerve.  See 38 C.F.R. § 4.124a, DC 8515. 

The Veteran does not, however, qualify for an evaluation even greater than 20 percent for left wrist CTS, including on review of available VA and private treatment records.  In order to qualify for a 40 percent evaluation, the next highest available, there would have to be severe incomplete paralysis, neuritis, or neuralgia.  However, the March 2014 VA examiner found that there was mild incomplete paralysis of the left median nerve.  The record also does not otherwise show any indication of severe incomplete paralysis, neuritis, or neuralgia, let alone of complete paralysis, as required for a higher evaluation.  See 38 C.F.R. § 4.214a, DC 8515.  Therefore, the Veteran does not qualify for an evaluation higher than 20 percent for left wrist CTS.  

The Board has considered all other potentially applicable Diagnostic Codes, but has found that no other Diagnostic Codes would result in more favorable findings than the higher 20 percent rating being assigned, herein.

The Veteran's left wrist CTS symptoms of pain, weakness, and tingling are neither unusual nor exceptional.  In fact, the Board has already considered symptomatology and their manifestations in terms of occupational impairment in assigning a higher schedular rating.  As such, they are fully contemplated by the rating criteria of DC 8515.  Referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) has not been specifically sought by the Veteran or reasonably raised by the facts found by the Board.  As such, there is no basis for extraschedular discussion in this case.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  Here, the Veteran has not alleged she is unemployable on account of her left wrist CTS disability.  Thus, Rice is inapplicable.


ORDER

A higher 20 percent rating for left wrist CTS is granted, subject to the laws and regulations governing the payment of VA compensation.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


